PoffenbakgeR, Judge,

(concurring in fhe conclusions):

I agree that the joint resolutions relied upon by the applicants do hot have the force of legislative acts, and, therefore, that they constitute no legal basis for these applications.
As mere memorials to the court in behalf of the applicants they do not justify any departure on the part of the court, from the requirements of the statute regulating the licensing of attorneys. Like all other statutory regulations of professions, this one binds the officers and tribunals charged with its administration, to apply it without discrimination, to the end that all may know what their rights are and may stand *677equal before the law. To grant licenses upon mere petitions in the form of legislative resolutions would be tantamount to the setting aside of a law providing a different method designed to systematize the granting of such licenses, procure a reasonable degree of proficiency in persons practicing law in the courts and prevent discrimination in the granting thereof by the court or anybody else.
If these applicants are able lawyers, and, by reason of their ages, find it impracticable to comply with the requirements as to preliminary education, they must have been able to pass bar examinations on purely legal questions, before these very recent regulations were put into effect. When they were prescribed, they contained a saving clause in favor of applicants deficient in point of standard literary and legal preparation. A reasonable period of time was allowed them for examination before the regulations became effective, and published notice thereof given. Their neglect to avail themselves of it constitutes a very large obstacle to their appeal for a special rule or exception in their favor, if the court had discretionary power to grant it.
Nothing in these applications or the resolutions upon which they are predicated calls for any declaration on the part of the court, as to any real or supposed limitations upon the powers of the legislature over the subjects of licenses of attorneys and admissions to practice the legal profession. The legislature has passed no law purporting to innovate upon the judicial claim of exclusive authority over these subjects. I decline either to sound a warning to a coordinate branch of the government against an act it has not performed nor threatened to perform, or to enter upon a discussion of a question not submitted to us upon any pleadings or other procedure raising it. Therefore, I do not concur in what has been said on this subject, in the opinion prepared by Judge Williams and adopted by a majority of the court j but I concur in the refusal of the licenses applied for.
Judge Lynch concurs in this opinion.